         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOHNATHAN LANGLEY WILLIAMS,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-164

                  JOHN T. WILCHER

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated April 1, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of the Court, judgment is entered

                      dismissing Plaintiff's Complaint without prejudice. This case stands closed.




            Approved by: ________________________________
                          _________________
                                         __________________
                                                         _




            April 8, 2020                                                       Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
